Citation Nr: 1235617	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-00 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) from February 28, 2007 to July 1, 2008, in excess of 30 percent from July 2, 2008 to May 8, 2012, and in excess of 50 percent from May 9, 2012, forward.

2.  Entitlement to a rating in excess of 20 percent for a left arm disability, to include sensory defect from residuals of a gunshot wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from May 1950 to February 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In pertinent part, the RO denied an evaluation in excess of 20 percent for sensory defect, left arm, residual to a gunshot wound, and granted service connection for PTSD and assigned a 10 percent evaluation, effective February 28, 2007. 

The Veteran and his spouse testified before a Veterans Law Judge (VLJ) in a Travel Board hearing at the RO in December 2010.  A copy of the transcript has been associated with the claims folder. 

In a June 2012 rating decision, the RO increased the disability rating for PTSD to 30 percent effective July 2, 2008, and to 50 percent effective May 9, 2012.  Although the rating decision indicated that this was a full grant of benefits, this is inaccurate; the effective date of the increased was not assigned from the date of service connection.  Further, the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matters of higher ratings remain in appellate status.  

Thereafter, the Veteran was informed that the VLJ who conducted the Travel Board hearing is no longer employed at the Board.  As noted below, he has elected to testify at another hearing before another VLJ.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As noted above, the Veteran has elected to testify at another Board hearing.  Per correspondence received in September 2012, the Veteran wants to appear before a VLJ via video conference from the RO.  He should be scheduled for this hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The Veteran should be scheduled for a Board videoconference hearing in connection with this appeal.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

